Title: To Thomas Jefferson from John Peter Van Ness, 21 May 1808
From: Van Ness, John Peter
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington May 21. 1808
                  
                  Learning lately that the Office of Major Caleb Swan (that of Pay-master, I think, to the War Department) is soon to become vacant, I take the liberty of reminding you of the Application of Mr. John Ward of New York, which I had the honor of submitting to you sometime ago, and which you was pleased to receive encouragingly.—I am the more induced to this step, at this time, as, by the Act lately passed augmenting the military establishment, I see the Staff (which was one of the objects within Mr. W’s original view) is to be composed of Officers of the line, where I presume he does not expect a place.—
                  I can only, Sir, observe in addition to what I before stated, that I have the fullest confidence that Mr. W. would be found fully competent to the duties of the Office, and that his family would be an acquisition.—
                  I hope no disagreeable circumstance has interfered with the pleasure of your excursion; and that we will soon be favored with your return in perfect health.—
                  Mrs. Van Ness joins me in begging to be remembered to Mr. & Mrs. Randolph & his family.—
                  With the greatest respect I am, Sir, with sincerity your obedt. & very hble. Servt.
                  
                     John P. Van Ness
                     
                  
               